United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                          June 6, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 06-30456
                            Summary Calendar


                        UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                    versus

                           JULIUS L. JACKSON,

                                                        Defendant-Appellant.



          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 1:04-CR-10019-2


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

          Julius   L.     Jackson    appeals     from   his   conviction      of

assaulting a fellow prisoner and causing serious bodily harm.                 He

contends that the Government engaged in misconduct during closing

arguments by relying on his codefendants’ guilty pleas as evidence

of his own guilt and that the district court’s instructions did not

cure the Government’s misconduct.            Jackson did not object to the

arguments or instructions in the district court; our review thus is

for plain error.   See FED. R. CRIM. P. 52(b).

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            Defense   counsel       elicited    the   testimony     of   Jackson’s

codefendants that they had pleaded guilty.               Counsel presented a

theory of the case implicating the codefendants and not Jackson.

Moreover, the testimony of one codefendant suggested that the

victim initiated physical contact.             Because Jackson relied on his

codefendants’ guilty pleas as part of his own case, the Government

was allowed to use them as substantive evidence of Jackson’s guilt.

See United States v. Samak, 7 F.3d 1196, 1198-99 (5th Cir. 1993).

Moreover,   Jackson     has   not     demonstrated    that   the    prosecutor’s

remarks were prejudicial.           See United States v. Rocha, 196 F.2d
219, 234 (5th Cir. 1990).

            The   district       court’s       instruction        regarding   the

codefendants’     guilty      pleas    was     sufficient    to    mitigate   any

suggestion by the Government that Jackson should be convicted

because his codefendants pleaded guilty.                See United States v.

Mattoni, 698 F.2d 691, 694 (5th Cir. 1983).            Finally, the timing of

the instruction in Jackson’s case does not diminish its curative

effect.   See United States v. Robins, 978 F.2d 881, 888 (5th Cir.

1992).

            AFFIRMED.




                                         2